Citation Nr: 0113877	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-03 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a stomach disorder, including hiatal hernia 
with reflux esophagitis.

2.  Entitlement to service connection for post-traumatic 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
April 1968.  He has been represented throughout his appeal by 
the Disabled American Veterans.  

The issue of entitlement to service connection for a stomach 
disorder, to include hiatal hernia with reflux esophagitis, 
was previously denied by the Department of Veterans Affairs 
(VA) in a rating decision of May 1994.  The veteran did not 
appeal that determination within one year of the notice 
thereof, and the decision became final.  

This current matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of December 1997, by the Newark, New Jersey Regional Office 
(RO), which denied the veteran's attempt to reopen his claim 
of entitlement to service connection for a stomach disorder; 
that rating action also denied service connection for PTSD.  
A notice of disagreement (NOD) with that determination was 
received in January 1998.  A statement of the case (SOC) was 
issued in February 2000, and the veteran's substantive appeal 
was received later in February 2000.  Following the receipt 
of additional medical records, supplemental statements of the 
case were issued in April, May and August 2000.  The appeal 
was received at the Board in April 2001.  

In the February 2000 statement of the case, the RO appears to 
have determined that new and material evidence had been 
submitted to warrant reopening the veteran's claim for 
service connection for a stomach disorder; however, the Board 
must initially determine whether new and material evidence 
has been submitted regardless of the RO's actions.  Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  The Board must address 
the question of new and material evidence in the first 
instance because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying 
an identical analysis to claims previously and finally 
denied, whether by the Board or the RO).  Only where the 
Board concludes that new and material evidence has been 
received does it have jurisdiction to consider the merits of 
the claim.  Barnett; Hickson v. West, 11 Vet. App. 374, 377 
(1998).  

The Board notes that the veteran failed to report for a 
Travel Board hearing scheduled in March 2001 in connection 
with his claim, and he is therefore presumed to have 
withdrawn his hearing request.  See 38 C.F.R. § 20.704(d) 
(2000).  

The veteran was notified that his appeal was being certified 
to the Board by official letter dated April 4, 2001.  Within 
ninety (90) days of that notice, the veteran submitted 
additional documents.  A review of these documents reflects 
that they are duplicates of evidence that was already of 
record and had been previously considered by the RO prior to 
the issuance of the most recent supplemental statement of the 
case.  Therefore, these documents are not considered 
additional pertinent evidence and referral to the RO for 
review and preparation of a supplemental statement of the 
case is not required.  38 C.F.R. § 20.1304(a)(b)(c) (2000).  

For reasons that will be set forth below, the issue of 
entitlement to service connection for PTSD will be addressed 
in the remand section following the decision.  


FINDINGS OF FACT

1.  In May 1994, the RO denied service connection for a 
stomach disorder to include hiatal hernia with reflux 
esophagitis; the veteran did not appeal that determination 
within one year of the notice thereof and, under the law, the 
decision became final.  

2.  The evidence received since the May 1994 decision, which 
includes VA treatment reports and private medical evidence, 
bears directly and substantially on the veteran's claim, and 
therefore must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSION OF LAW

Evidence submitted since the May 1994 rating decision, 
wherein the RO denied entitlement to service connection for a 
stomach disorder, is new and material, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2000), Pub. L. No. 106-475, § 4,114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A(f)); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The records reflect that the veteran entered active duty in 
April 1966.  The service medical records, including an 
induction examination conducted in April 1966 as well as a 
separation examination conducted in April 1968, was negative 
for any complaints, findings or diagnosis of a stomach 
disorder.  

Received in August 1976 were private hospital reports dated 
from October 1973 to December 1975, which show that the 
veteran had several hospital admissions for treatment of a 
gastrointestinal problem.  The records indicated that the 
veteran was admitted to a hospital in October 1973 with a 3 1/2 
year history of epigastric and abdominal complaints which 
were thought to be consistent with esophageal reflux 
esophagitis, secondary to sliding esophageal hiatal hernia.  
It was noted that the veteran had been treated vigorously, 
but conservatively with minimal improvement.  During his 
period of hospitalization, the veteran underwent hiatal 
herniorrhaphy, vagotomy, pyloroplasty and splenectomy.  The 
pertinent discharge diagnosis was chronic reflux esophagitis 
secondary to sliding hiatal hernia.  

The veteran was subsequently admitted to a hospital in 
December 1975, at which time he underwent a cholecystectomy 
and repair of incisional hernia.  The diagnoses were chronic 
cholecystitis, cholelithiasis, incisional hernia, and chronic 
prostatism.  Received in October 1978 was the result of a VA 
examination for aid and attendance and housebound status, 
conducted in October 1972; this report does not reflect any 
finding or diagnosis of a stomach disorder.  

The veteran's initial claim for service connection for a 
stomach disorder (VA Form 21-526) was received in April 1992.  
Submitted in support of the veteran's claim were private 
treatment reports dated from November 1989 to May 1992, 
reflecting treatment for several disabilities including a 
stomach disorder.  The records indicate that the veteran was 
admitted to a hospital in November 1989 with complaints of 
chest pain after eating, suggesting that he may have had a 
transient food impaction in his esophagus.  A physical 
examination was unremarkable, except for a small ventral 
hernia as a result of prior surgery.  An endoscopy revealed a 
moderate sized sliding hiatal hernia with a significant 
hemorrhagic distal esophagitis.  The impression was moderate 
sized sliding hiatal hernia with severe distal esophagitis 
which is hemorrhagic, R/O Barrett's; and significant healing 
of the severe gastritis.  

Among the above mentioned records was a medical statement 
from Kenneth F. Haas, M.D., dated in May 1992, indicating 
that the veteran had been his patient since 1977.  Dr. Haas 
noted that the veteran had a history of hiatal hernia, 
hemorrhagic esophagitis and gastritis, status post hiatal 
hernia repair.  Dr. Haas also noted that the veteran had had 
many problems with his stomach and esophagus since his 
surgery, requiring chronic therapy.  He further noted that 
the veteran had incisional hernia problems, which had to be 
repaired following his hiatal hernia surgery.  A physical 
examination revealed some tenderness in the epigastric area 
over the incisional hernia from his previous hiatal hernia 
repair and occasional lower abdominal pain.  No pertinent 
diagnosis was reported.  

On the occasion of a VA examination in June 1992, it was 
noted that the veteran had a history of hiatal hernia for 
which he underwent surgery in 1973; he also underwent an 
accidental splenectomy.  Subsequently, the veteran developed 
an incisional hernia that was later repaired.  The veteran 
reported problems with frequent abdominal pain, heartburn, 
and intermittent dysphagia as well as occasional hematemesis; 
he also complained of intermittent diarrhea and lost weight.  
It was noted that the veteran underwent an endoscopy within 
the last year which was reportedly normal.  The veteran was 
not anemic.  The abdomen showed healed surgical scars in the 
midline; no mass or organomegaly was noted.  Slight diffuse 
tenderness was present.  The pertinent diagnoses were 
possible reflux esophagitis, status post hiatal hernia 
repair, status post splenectomy, status post cholecystectomy, 
and status post incisional hernia repair.  

Received in July 1992 were private treatment reports dated 
from July 1974 to February 1979, which show that the veteran 
received treatment for several disabilities, including hiatal 
hernia.  Subsequently received in August 1992 were private 
treatment reports dated from March 1991 to June 1992 showing 
continued clinical attention and treatment for several 
disabilities, including hiatal hernia.  The veteran was 
admitted to a hospital in March 1991 for a long colonoscopy 
and polypectomy; the final diagnoses included a hiatal 
hernia.  During a clinical visit in February 1992, it was 
noted that the veteran continued to have reflux esophagitis.  
Additional private treatment reports were received in 
December 1992 covering the period from June 1991 to October 
1992; most of those reports were previously discussed above.  
Among those records was an endoscopy report dated in October 
1992, which reported an impression of a large hiatus hernia 
with distal esophagitis, gastritis, status post pyloroplasty.  

By a rating action in May 1994, the RO denied the veteran's 
claim for service connection for a stomach disorder.  This 
decision was based on a finding that the evidence did not 
establish that any stomach condition was incurred in or 
aggravated during military service.  

Of record is a medical statement from Dr. Kenneth F. Haas, 
dated in June 1994, wherein he again reported that the 
veteran had been under his care since 1977; he also noted 
that the veteran had undergone surgery to repair a hiatal 
hernia and had had multiple complications as a result of that 
surgery since that time with incisional hernias, severe 
reflux esophagitis, gastritis and other related symptoms.  
Dr. Haas indicated that the veteran reported having similar 
symptoms while on active duty prior to his discharge in 1968.  
Dr. Haas stated that the veteran's symptoms at that time 
sounded very suggestive for reflux esophagitis and that those 
symptoms were denied by the physicians at that time.  Dr. 
Haas noted that all of the veteran's subsequent problems may 
in fact be service related.  

Received in May 1997 were private treatment reports dated 
from July 1978 through April 1997, which show that the 
veteran continued to receive ongoing evaluation and treatment 
for several disabilities including a stomach disorder, 
variously diagnosed.  The veteran was admitted to a hospital 
in December 1994, at which time it was noted that he had been 
complaining of increasing heartburn; he was brought in to 
rule out the possibility of helicobacter.  Following an 
examination, the impression was recurrent reflux esophagitis 
and gastritis.  An endoscopy revealed hiatus hernia with 
esophagitis from bile reflux and some retained food 
indicating gastroparesis.  The veteran also underwent a 
gastroscopy and biopsy in December 1994; the final diagnoses 
included hiatal hernia and reflux esophagitis.  The veteran 
was seen for similar symptoms in November 1995, and an 
endoscopy revealed similar findings as those reported in 
December 1994.  

The veteran was afforded a VA compensation examination in May 
1997, at which time he reported abdominal discomfort, nausea, 
and epigastric burning.  On examination, he was described as 
being moderately built and nourished.  Examination of the 
abdomen showed a linear midline scar and also scars on both 
groins from prior surgery.  Bowel sounds were positive.  The 
abdomen was soft.  Pain was noted on palpation of the 
epigastrium and periumbilical areas.  The pertinent diagnoses 
were status post surgery for hiatal hernia with reflux and 
recurrence of symptoms.  It was noted that EGD was done in 
November 1995, which showed hiatal hernia with reflux and 
gastritis.  

Received in December 1999 were VA progress notes dated from 
May 1997 to April 1999, which show that the veteran received 
clinical attention and treatment for several disabilities, 
including a gastrointestinal disorder.  Also received in 
December 1999 were private treatment reports dated from 
November 1995 to January 1998, reflecting treatment for 
several disabilities including hiatal hernia, gastritis, and 
reflux esophagitis.  Among those records was a medical 
statement from Dr. Kenneth Haas, dated in January 1998, which 
is essentially a duplicate of the June 1994 statement.  

Received in March 2000 were medical records covering the 
period from August 1987 to March 2000, including private as 
well as VA treatment reports, reflecting clinical evaluation 
and treatment for several disabilities including stomach 
disorders.  Subsequently received in June 2000 was a medical 
statement from Lewis J. Mufson, M.D., dated in May 2000, 
indicating that the veteran had been his patient for the past 
20 to 25 years; he noted that the veteran suffered from 
severe reflux esophagitis, essential hypertension, and 
anxiety neurosis.  Dr. Mufson stated that it was his opinion, 
within a reasonable degree of medical certainty, that the 
veteran's symptoms were definitely exacerbated by stress he 
suffered during his tour of duty in military service.  

II.  Legal analysis.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Because the issue in the present appeal does not arise from 
an original claim, but rather come from an attempt to reopen 
a claim which was previously denied, the Board must bear in 
mind the important distinctions between those two types of 
claims.  Until very recently, precedent of the United States 
Court of Appeals for Veterans Claims had mandated a three-
step process to be applied in adjudicating an attempt to 
reopen a previously denied claim.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), interpreting and applying 
the decision of the U.S. Court of Appeals for the Federal 
Circuit in Hodge v. West, supra.  Elkins required that it 
first, had to be determined whether the appellant had 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim was reopened, it had to 
be determined whether, based upon all the evidence of record, 
the claim, as reopened, was well grounded; third, if the 
claim was well-grounded, the merits of the claim had to be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed.Cir. 2000).  

That recent caselaw had overturned previous precedent holding 
that the Secretary of Veterans Affairs, and, on appeal, the 
Board, were required to perform a two-step analysis when a 
claimant sought to reopen a claim based upon new evidence.  
First, it was to be determined whether the evidence was "new 
and material," and then, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  See Manio v. Derwinski, 1 Vet. App. 144 (1991).  
Whether the new evidence was "material" turned essentially 
upon the reasonable possibility that, when viewed in the 
context of all the evidence, it would change the outcome.  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995).  

The United States Congress has recently passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim must be well grounded.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2097-98 (2000).  That statute, enacted 
on November 9, 2000, contains a number of new provisions 
pertaining to claims development procedures, including 
assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.  Of significance in the present 
matter, however, is language in the new statute which 
provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  

The Veterans Benefits Administration has interpreted the new 
law as requiring that VA comply with the notice, but not the 
duty to assist, provisions of the new law where a claimant 
seeks to reopen a finally disallowed claim.  VBA Fast Letter 
01-02 (January 9, 2001).  

To whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  Thus, it is necessary that this 
aspect of the case be adjudicated, initially, on the issue of 
whether new and material evidence is of record to reopen the 
previously denied claims of service connection for a stomach 
disorder, including hiatal hernia with reflux esophagitis.  
The VCAA, cited above, establishes that well groundedness 
following the reopening of a claim is a moot point.  If it is 
determined that new and material evidence has been presented 
under 38 C.F.R. § 3.156(a), and the veteran's claim is 
reopened, barring a need for any further development, a 
merits analysis must then be undertaken.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
Under § 3.156, as interpreted in caselaw, "new" evidence is 
that which was not of record at the time of the last final 
disallowance ("on any basis" - merits or otherwise) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  See Evans v. Brown, 9 Vet. App. 
273, 283-285 (1996).  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.  Although, 
as noted above, Hodge overruled Colvin and its progeny as to 
the materiality test; the analysis as to what is new evidence 
has been overruled.  Anglin v. West, 203 F.3d 1343, 1347 
(Fed. Cir. 2000) (holding that Hodge left intact the Colvin 
test as to what constituted "new evidence").  

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet. App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's attempt to reopen his claim of 
service connection for a stomach disorder, is that which has 
been submitted since the RO's May 1994 decision.  

The newly received medical reports are both new and material; 
that is, we find that the evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Of significance is the fact that the medical 
evidence of record shows that the veteran currently suffers 
from a stomach disorder, variously diagnosed as hiatal 
hernia, gastritis, and reflux esophagitis.  Moreover, in his 
private medical statement in June 1994, Dr. Haas reported 
that the veteran's disability might in fact be service 
related.  In addition, in a statement dated in May 2000, the 
veteran's treating physician, Dr. Mufson opined that the 
veteran's symptoms were exacerbated by stress suffered while 
on active duty.  

In view of the foregoing evidence, and without adjudicating, 
in the first instance, the credibility of the evidence 
submitted, the Board finds that the evidence bears directly 
and substantially upon the specific matter under 
consideration, and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  The Board finds that such evidence 
contributes to a complete evidentiary record for the 
evaluation of the veteran's claim.  Accordingly, the Board 
concludes that the veteran has submitted evidence that is new 
and material, and the claim for a stomach disorder is 
reopened.  


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a stomach 
disorder, the appeal is granted to this extent only.  


REMAND

A.  Service connection for stomach disorder.

The Veterans Claims Assistance Act of 2000 redefined VA's 
obligations with respect to the duty to assist, and 
superseded the decision of the of the U.S. Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 (July 
14, 1999), en banc consideration denied, 13 Vet. App. 205 
(1999) (per curiam), remanded sub nom. Morton v. Gober, No. 
99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished per curiam 
order), opinion withdrawn and appeal dismissed, 14 Vet. App. 
174 (2000) (per curiam), which had held that VA cannot assist 
in the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7, subpart (a), 114 Stat. 2096, 2099-2100.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty-to-assist provisions 
contained in the new law.  See VCAA, §§ 3-4, 114 Stat. 2096, 
2096-99 (2000) (to be codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107).  

Under the VCAA, VA must afford a claimant an examination when 
there is evidence of current disability or symptoms of a 
current disability, evidence that the disability may be 
related to service, and the evidence of record is 
insufficient to decide the claim.  In this case there is 
medical evidence of a current stomach disorder, the veteran 
has essentially reported a continuity of symptomatology since 
service and medical professionals have also suggested that 
there may be a link between the current disorder and service.  
However, it is unclear whether the medical professionals have 
had an opportunity to review the entire record.  Accordingly, 
given the evidence suggesting that the veteran's currently 
diagnosed stomach disorder is either directly due to service 
or was aggravated by the stress of active military service, 
the Board finds that the veteran should be afforded a VA 
examination to include an opinion as to the likely etiology 
of any current stomach disorder.  

B.  Service connection for PTSD.

The veteran essentially contends that he is entitled to 
service connection for PTSD, which developed from his 
experiences in Vietnam.  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (or a "clear diagnosis" under the old 
version of the regulation); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(1998, 2000).  The diagnosis of PTSD must comply with the 
criteria set forth in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV).  See generally Cohen v. Brown, 10 Vet. App. 128 
(1997); 38 C.F.R. § 4.125 (2000).  

In reviewing the record, the Board observes that the veteran 
has had several psychiatric diagnoses over the years, 
including PTSD.  During a VA examination in May 1997, the 
veteran reported serving in Vietnam for 12 months; he also 
reported being in combat with the 593rd support group.  He 
reported being in three firefights during which he came under 
fire by small arms, automatic weapons, and incoming mortars.  
The veteran also reported witnessing casualties.  The veteran 
indicated that one of the most stressful incidents involved 
the death of a Vietnamese child who was about 8 years old; he 
explained that the child was shot when he tried to flee after 
planting explosives.  The veteran reported seeing the child 
run when he was challenged, and he was shot by the guard at 
the gate; the veteran stated that he was several yards away.  
He recalled another incident that occurred when he 
volunteered to bring up ammunition during a firefight; he 
suffered superficial fragment wounds during that incident.  
The veteran indicated that he began using alcohol in Vietnam 
to offset feelings of stress.  

The veteran also related that he currently suffered from 
symptoms of anxiety, tension and irritability.  He was stress 
intolerant and became agitated and verbally abusive when 
stressed.  He continued to startle with any sudden loud 
sounds; he stated that the flinched, ducked and looked for 
protection.  The veteran also reported having nightmares 
involving combat that caused him to wake up in cold sweats; 
he also experienced flashbacks of Vietnam.  A mental status 
examination was essentially unremarkable.  The pertinent 
diagnosis was PTSD; the contributing stressor was reported as 
combat stress.  However, the examiner did not relate the 
diagnosis to any particular incident or stressor.  

It is noteworthy that in a private medical statement dated in 
May 2000, Dr. Lewis J. Mufson, reported that the veteran 
suffered from anxiety neurosis.  Dr. Mufson also reported 
that it was his opinion, within a reasonable degree of 
medical certainty, that his symptoms were definitely 
exacerbated by stress he suffered during his tour of duty in 
the U.S. Army.  

Although the Board is not competent to second-guess a 
qualified medical examiner's diagnosis of PTSD when the 
diagnosis is related to verified in-service stressors, the 
Board is required to return an examination report as 
inadequate, when the diagnosis is not expressly based upon 
valid stressors.  See Cohen v. Brown, 10 Vet. App. 128, 140 
(1997).  

The Board notes that, if the claimant did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen, supra; Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Service department records must support, and not contradict, 
the claimant's testimony regarding noncombat stressors. Doran 
v. Brown, 6 Vet. App. 283 (1994).  See Fossie v. West, 12 
Vet. App. 1, 6 (1998), wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors.  38 U.S.C. § 1154(b); 38 
C.F.R. § 3.304(f).  If, however, the veteran was not engaged 
in combat, he must introduce corroborative evidence of his 
claimed in-service stressors."  

In this case, while the veteran has reported being in combat 
with the 593rd support group, the records do not reflect that 
he was engaged in combat.  Therefore, the law requires 
corroboration of any claimed in-service stressor before a 
diagnosis of PTSD may be related to military service.  The 
question of whether the veteran was exposed to a stressor in 
service is a factual one, and VA adjudicators are not bound 
to accept uncorroborated accounts of stressors or medical 
opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The record on appeal reflects that the RO has not made 
efforts to verify the veteran's alleged stressors through the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), and, in the judgment of the Board, such should be 
accomplished as part of VA's duty to assist him with his 
claim.

As noted above, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines VA's duty to assist a claimant in 
obtaining evidence to necessary to substantiate a claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superseding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded).  

These changes are applicable to all claims filed on or after 
the date of enactment of the Veterans Claims Assistance Act 
of 2000, or filed before the date of enactment and not yet 
final as of that date.  VCAA.  See generally Holliday v. 
Principi, ___ Vet. App. ___, No. 99-1788 (Feb. 22, 2001). see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty-to-assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in new 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

In view of the above-cited decisions of the Court and 
applicable legal criteria, the Board concludes that 
additional development of the record is required prior to 
appellate consideration of the veteran's claims seeking 
entitlement to service connection for a stomach disorder and 
PTSD.  

The veteran is hereby advised that, while VA does have a duty 
to assist him in the development of his claim, that duty is 
not limitless.  His cooperation in responding to requests for 
information and reporting for scheduled examinations is 
required. We wish to emphasize that "[t]he duty to assist in 
the development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). 
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA), if any, who have treated 
the veteran for a stomach disorder and a 
PTSD, since his discharge from military 
service.  The RO should request that the 
veteran furnish signed authorizations for 
release to VA of medical records in 
connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such private treatment 
records, and any additional VA medical 
records not already on file which may 
exist, and incorporate them into the 
claims folder.  

2.  The RO should take the necessary 
steps to obtain the veteran's service 
personnel records.  All efforts to obtain 
the veteran's service records should be 
documented.  If there are no such records 
available, then it should be so 
certified.  

3.  The RO should send to the veteran a 
PTSD development letter, asking that he 
provide a comprehensive statement, 
containing as much detail as possible, 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran is advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events, and 
that he must be as specific as possible 
because, without such details, an 
adequate search for verifying information 
cannot be conducted.  

4.  The RO should then prepare a summary 
of the veteran's reported stressors.  
This summary, and all associated 
documents including any service personnel 
records, should be sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) and such other sources 
that are suggested by USASCRUR.  The 
USASCRUR should then be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors.  All records obtained should 
be associated with the claims folder.  

5.  Thereafter, if credible supporting 
evidence is found for any of the reported 
stressors, the RO should arrange for an 
examination in order to determine the 
nature and etiology of any psychiatric 
disorder(s) which may be present.  The 
claims file, including this Remand and 
the RO's stressor report, must be made 
available to each examiner, and the 
examination report should reflect that 
the history was reviewed.  The examiner 
should integrate the previous psychiatric 
findings and diagnoses with the current 
findings, to obtain an accurate picture 
of the nature of the veteran's 
psychiatric status.  The examination 
should be conducted in conjunction with 
the provisions of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM IV).  The examiner should diagnose 
any acquired psychiatric disorders, and 
express an opinion as to the etiology of 
each such disorder.  

If a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
the stressors that support that 
diagnosis; and describe the symptoms that 
meet the criteria for that diagnosis.  
The examiner should also comment upon any 
relationship between any other currently 
diagnosed psychiatric disorder and the 
veteran's period of service.  The report 
of examination should include the 
complete rationale for all opinions 
expressed.  

6.  If the examiner diagnoses PTSD on the 
basis of a stressor for which credible 
supporting evidence has not previously 
been sought, the RO should attempt to 
obtain such credible supporting evidence.

7.  The RO should then afford the veteran 
an appropriate gastrointestinal 
examination in order to determine the 
nature and extent of any current stomach 
disorder, to include hiatal hernia, 
reflux esophagitis, etc.  The claims 
folder, as well as a copy of this Remand, 
should be provided to and reviewed by the 
examiner prior to the examination, so 
that the examiner may review pertinent 
aspects of the veteran' military and 
medical history.  All indicated tests and 
studies, including X-rays, should be 
accomplished.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that any current 
stomach disability is related to military 
service.  The clinical findings and 
reasons upon which any opinion expressed 
are based should be clearly set forth.  

7.  Subsequently, the RO should review 
the claims folder and ensure that the 
aforementioned medical opinion report is 
in compliance with the directives of this 
Remand.  If the report is deficient in 
any manner or fails to include adequate 
responses to the specific opinion 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (2000); see Stegall v. West, 
11 Vet. App. 268 (1998).  

8.  Following completion of the above 
development, the RO should readjudicate 
the claims.  This includes de novo review 
of the record on the issue of entitlement 
to service connection for a stomach 
disorder.  If either decision remains 
adverse to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case.  They 
should then be afforded a reasonable time 
period in which to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted in this case.  No action is required of the 
veteran until he is notified by the RO.  The purposes of this 
Remand are to further develop the record and to accord the 
veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examinations 
requested in this remand are deemed necessary to evaluate his 
claims and that his failure, without good cause, to report 
for scheduled examinations could result in the denial of his 
claims.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



